Citation Nr: 0116971	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  94-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a left wrist laceration.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to May 
1954.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1993 by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In May 1996, the Board remanded 
this case in order to accomplish additional development of 
the evidence.

A personal hearing was held before the undersigned Member of 
the Board, sitting in San Juan, in February 1996.

In its May 1996 Remand decision, the Board noted that review 
of the claims folder revealed that the veteran had also 
indicated disagreement with the RO's assignment of a 20 
percent rating for left hand peripheral neuropathy, and the 
effective date therefor.  In addition, he also appeared to 
have indicated disagreement with a denial of VA reimbursement 
for unauthorized medical expenses.  The Board noted that 
these matters had not been developed for appellate review, 
and were accordingly being referred to the RO for appropriate 
action.  However, no such action seems to have been 
accomplished; these matters are again referred to the RO for 
further action as may be appropriate.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  The veteran's left wrist laceration scar is objectively 
tender to palpation.


3.  The veteran's left wrist laceration scar does not inhibit 
left wrist function.


CONCLUSION OF LAW

The criteria for a 10 percent, but no greater than 10 
percent, rating for left wrist laceration residuals are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.7, 
4.14, 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, as a threshold matter, that there is no 
issue as to substantial completeness of the veteran's 
application for benefits.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5102).  VA has secured all 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to proceed 
with further adjudication of the claim.  The veteran has not 
indicated that any other records that would be pertinent to 
his claim are available and should be obtained.  VA's duty to 
assist the claimant in this regard, accordingly, has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  In addition, with 
respect to that claim, the veteran has been accorded an 
examination by VA in order to assess his entitlement to the 
benefits sought.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).  The Board 
therefore finds that VA's obligations under the Veterans 
Claims Assistance Act of 2000 have been satisfied.

Service connection for residuals of a left wrist laceration 
was granted by the San Juan RO in October 1954, based on 
service medical records that indicated that, 

while in service, the veteran cut his wrist with a machete 
while cutting grass.  A zero (noncompensable) evaluation was 
assigned, and has remained in effect since that time.  In 
August 1993, pursuant to the request by the veteran for a 
compensable evaluation from which this appeal arises, the RO 
granted a separate 20 percent rating for left hand peripheral 
neuropathy, as a disability directly due to and proximately 
the result of the service-connected left wrist laceration.  
Accordingly, evaluation of the symptoms attributable to left 
hand peripheral neuropathy is not contemplated by the rating 
assigned for left wrist laceration residuals; while the 
United States Court of Appeals for Veterans Claims, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), held that rating a 
scar and the underlying pathology as separate disabilities 
did not contravene the prohibition on pyramiding set forth in 
38 C.F.R. § 4.14, in the case at hand the underlying 
pathology (that is, the damage from the left wrist laceration 
itself) is compensated through the award for left hand 
peripheral neuropathy.  The question before the Board, 
therefore, is whether a compensable evaluation can be awarded 
for the left wrist laceration scar.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  A 10 percent rating is appropriate for a 
superficial scar that is poorly nourished and which 
repeatedly ulcerates (Diagnostic Code 7803), or for a 
superficial scar that is tender and painful on objective 
demonstration (Diagnostic Code 7804).  A scar is also rated 
on the limitation of function of the body part affected 
(Diagnostic Code 7805).  A noncompensable evaluation, like 
the one currently in effect, contemplates symptoms that do 
not satisfy these criteria; see 38 C.F.R. § 4.31 (2000).

The report of the most recent VA examination of the veteran's 
left wrist scar, conducted in June 1997 pursuant to the 
Board's remand, shows that this "fading" scar was on the 
medial aspect of the wrist up to the ulnar styloid process, 
and was 7 cm long, 1 mm wide, and linear in shape with loss 
of color.  It was described as "not tender to palpation."  It 
was not inflamed, swollen, depressed, adherent, ulcerated or 

herniated.  It was not cosmetically disfiguring and did not 
affect the function of the part affected; the veteran had 
normal muscle strength in the left handgrip muscles.  The 
report indicates diagnoses to include residual scar, left 
wrist, healed.  

However, the examination report also includes a notation by 
the examiner as follows:  "At the present time on today's 
evaluation, this scar is with a good vascular supply, is not 
painful, but tender to palpation objectively.  There is full 
range of motion of left upper extremity with no limitation in 
function resulting from this scar."  (Emphasis added.)  This 
statement directly contradicts information presented 
previously in the examination report, to the effect that the 
scar was not tender to palpation.  

The Board finds that this contradiction, in view of the 
benefit of the doubt provisions set forth at 38 C.F.R. § 4.7 
(2000), should be resolved in favor of the veteran; that is, 
the Board finds that his left wrist scar is in fact tender to 
palpation objectively.  Having so determined, the Board also 
finds that a minimum 10 percent evaluation can be assigned 
pursuant to Diagnostic Code 7804, whereby such an evaluation 
is appropriate for scars that are tender and painful on 
objective demonstration.  While this scar is tender but not 
painful, rather than tender and painful, the Board concludes 
that the evidence nonetheless demonstrates that the scar is 
productive of discomfort, and that a 10 percent rating is 
warranted.

Having determined that a 10 percent rating is appropriate, 
the Board also finds that a rating greater than 10 percent 
cannot be assigned.  The 10 percent rating granted herein is 
the maximum schedular rating that can be assigned under 
either Diagnostic Code 7803 or 7804.  In addition, as 
previously discussed, the Board's review is limited to the 
impairment caused by the left wrist laceration scar, as 
separate and distinct from impairment for which compensation 
is currently being awarded for left hand peripheral 
neuropathy.  The report of the June 1997 examination shows 
that the veteran's left wrist scar is not productive of any 
limitation in function of the 

affected body part.  Accordingly, a compensable rating (to 
encompass a rating in excess of 10 percent) cannot be awarded 
under Diagnostic Code 7805. 


ORDER

A 10 percent, but no greater than 10 percent, rating for left 
wrist laceration residuals is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

